Citation Nr: 0702299	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  00-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinea 
versicolor.  

(The issue of entitlement to service connection for an 
acquired psychiatric disability, to include post-traumatic 
stress disorder (PTSD) will be addressed in a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in August 2001 for further development.  

The Board notes that the veteran has testified at two 
separate Board hearings before two different Veterans Law 
Judges.  Consequently, a panel including the aforementioned 
judges has been appointed to decide this appeal.  


FINDING OF FACT

The veteran's service-connected tinea versicolor results in a 
disability picture which more nearly approximates constant 
itching, but there is no ulceration or extensive exfoliation 
or crusting, systemic or nervous manifestations; it is not 
exceptionally repugnant, does not affect more than 40 percent 
of the entire body or 40 percent of exposed areas, and has 
not required constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past twelve month period. 




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent (but no higher) for the veteran's service-connected 
tinea versicolor have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7806 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for an increased rating in September 1996 (prior 
to the enactment of the VCAA).  A rating decision was issued 
in November 1996.  The claim came before the Board in August 
2001, and was remanded for further development, to include 
compliance with the VCAA. In December 2002, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the December 2002 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
        
The record shows that the RO did sent the veteran a March 
2006 correspondence that complied with Dingess.  To the 
extent that this notification is deficient in any manner as 
to notice of the method by which the VA establishes the 
effective date, the Board believes such deficiency is 
harmless since the veteran will have an opportunity to appeal 
the effective date which the RO will assign in effecting the 
following decision of the Board.  The Board believes no 
useful purpose would be served by delaying appellate review 
for any further VCAA notice.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
clinical and examination reports.  There is no indication of 
relevant, outstanding records which would support the 
appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected tinea versicolor warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

The veteran's service-connected tinea versicolor has been 
rated by the RO under the provisions of Diagnostic Code 
7806.  

The Board notes that the regulations pertaining to conditions 
of the skin have been changed during the course of this 
appeal.  In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991), the United States Court of Veterans Appeals (now the 
United Stated Court of Appeals for Veterans Claims) (Court) 
held that when the governing law or regulations change during 
an appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change. The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal. See 
VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Prior to August 30, 2002, Diagnostic Code 7806 provided for a 
noncompensable (zero percent) rating for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating was warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent rating was warranted 
for constant exudation or itching, extensive lesions, or 
marked disfigurement; a 50 percent rating was warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective 
August 30, 2002, a 10 percent rating is warranted where at 
least 5 percent but less than 20 percent of the entire body, 
or at least 5 percent but less than 20 percent of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during a twelve 
month period.  A 30 percent rating is warranted where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affect, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period. The highest rating 
of 60 percent is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  

Service connection was initially established by rating 
decision in August 1994, and a noncompensable rating was 
assigned.  The evaluation was increased to 10 percent by 
rating decision in November 1996.  The veteran subsequently 
filed a claim for an increased rating.  The claim was denied 
and the present appeal ensued.  

The veteran testified at an RO hearing in October 1999, and 
at Board hearings in May 2001 and June 2006.  In October 
1999, the veteran testified that he breaks out in rashes that 
were like water puses that would secrete and then get scaly.  
He stated that he is constantly itching (even when the rash 
is not visible).  He said that he had been to the VA about 
four times for treatment in the past year.  However, no 
doctor has ever seen him during a flare-up.  He stated that 
he experiences flare-ups approximately once a month.  The 
length of the flare-ups vary, but he stated that it can get 
really bad for two to five days.     

In May 2001, the veteran again testified that the VA 
examiners have not seen his skin condition at its worst, due 
to vigorous application of creams, ointments, and prescribed 
medications.  He stated that when the condition is at its 
worst, there is scaling around his nose.  When he turns away, 
the veins are visible within his skin.  The front part of his 
head turns black with big patches.  He also gets lacerations 
on his cheeks, behind his ears, and on his chest.  He gets 
spots under his arms, around his groin, his back, and his 
legs.  He testified that he receives regular treatment.  He 
has also gone on an emergency basis a few times when he 
breaks out.  He has been told that there is nothing more that 
can be done since the examiners have given him all the 
necessary medications.  He reported that he itches all year 
round (symptoms are not affected by the climate).  His skin 
is dry and scaly.  The VA prescribes him Nizoral cream, 
Manola, and hydrocortisone.  The medications (along with the 
medications that he buys over the counter) help to take the 
scarring away faster, and help to bring his color back.  The 
medications (creams and pills) sometime help to alleviate the 
itching; but they do not completely stop the itching.  When 
the itching is really bad, they medications do not help at 
all.  He stated that he has to restrain himself from 
scratching because he knows that the condition will spread.  

The medical evidence shows that the veteran underwent a VA 
examination in January 1998.  The examiner noted that he had 
recently been placed on Ketoconazole 2% shampoo and 
Hydrocortisone 1% cream with directions to wash scalp twice 
weekly.  He had also been given Cortisone cream, Ketoconazole 
cream, Serraline, Clonazepam, and Lansoprazole.  He 
complained of a rash in his scalp, upper body bilaterally, 
eyebrows and mustache.  He reported that he does not grow a 
beard due to the discomfort it causes.  Hydrocortisone and 
Ketoconazole control the rash, otherwise the veteran has 
itching and scaling.  He had rings on his legs which appeared 
to be tinea corporis.  He also had an alteration in 
pigmentation over his upper chest and back.  

The veteran underwent another VA examination in April 1999.  
He complained of a recurrent rash primarily occurring around 
the face, scalp, front and back of the ears, chest, axilla, 
back, and groin.  Flare-ups were reported to be intermittent 
(once or twice a month, lasting anywhere from a week to a 
month).  They could be intensely pruritic.  They also could 
blister up, scab over, and get very shiny.  They responded to 
therapy but then returned.  He used Nizoral shampoo daily and 
Nizoral cream during flare-ups.  Other medications included 
Betamethasone or Hydrocortisone cream as needed for pruritis.  
He also took Lansoprazole and Doxepin daily.    

Upon examination, the veteran showed only mild evidence of 
tinea versicolor predominantly with some mild areas of hyper 
and hypopigmentation along the scalp line anterior and 
posterior to the left ear.  Areas of hyperpigmentation ranged 
from 2 to 7 mm. in size involving primarily left axillary 
region, the chest, and the groin.  He also had a 4 mm. x 6 
mm. slightly raised lesion of normal pigmentation at the left 
labial fold.  There was no ulceration, exfoliation, or 
crusting.  There was no evidence of a systemic disease.  The 
examiner diagnosed the veteran with tinea versicolor.  He 
noted that the veteran was able to go about usual routines; 
but that there were some social implications when the rash is 
severe.  It was difficult to assess the severity of the rash 
since it was in relative remission.

The veteran underwent another VA examination in January 2003.  
He described his rash as one that comes and goes, and feels 
like pins and needles sticking into him.  Sometimes lesions 
opened up.  Upon examination, the veteran presented with 
small (5-10 mm.) scaly papules on his trunk and a few on his 
upper thighs.  The lesions were mainly on the lateral chest 
and abdomen; and there was some scaling of his nasolabial 
fold.  The examiner diagnosed the veteran with sebopsoriasis 
or small plaque psoriasis.  The examiner submitted an 
addendum (undated) in which he stated that there was no 
pathology to render a diagnosis of tinea versicolor.  The 
diagnosis of psoriasis affected 10-20% of the total body 
area.  

The veteran underwent another VA examination in May 2005.  He 
complained of itching and crusting as a result of his skin 
disability.  He described intermittent symptoms (as often as 
daily) that last 4-7 hours.  He reported that the ability to 
perform daily functions during a flare-up is none.  The 
disability involves areas that are exposed to the sun.  He 
reported using Nizoral shampoo and antipruritic pills 
constantly for the past twelve months.  There was no 
functional impairment resulting from the disability.  

Upon examination, there were signs of very mild tinea 
versicolor on his upper back that was barely visible with 
hypopigmentation of fewer than six square inches.  There was 
no ulceration, exfoliation, crusting, tissue loss, 
induration, inflexibility, hyperpigmentation, abnormal 
texture, or limitation of motion.  Skin lesions were zero 
percent in the exposed area.  The skin lesion coverage 
relative to the whole body was less than one percent.  The 
skin lesions were not associated with systemic disease and 
they did not manifest in connection with a nervous condition.  
The examiner diagnosed the veteran with tinea versicolor.     

Analysis

The Board notes that in order to warrant the next higher 
rating of 30 percent, the veteran's condition must have been 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement (prior to August 30, 2002); 
or be a disability in which 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during a twelve month 
period.  

It is clear from the evidence that the veteran's skin 
disability is recurrent.  The Board also takes notice of the 
fact that skin disorders are often associated with periods of 
exacerbation and remission.  With that in mind, the Board 
believes careful consideration should be given to evidence 
which reflects symptomatology during periods of flare-ups.  
With this in mind, the Board is unable to find that there is 
objective evidence of constant exudation, extensive lesions, 
or marked disfigurement to warrant a 30 percent rating under 
the old criteria.  However, the record does persuasively show 
that the veteran has complained of constant itching over the 
course of the appeal.  He has offered statements and sworn 
testimony to this effect, and his complaints of constant 
itching to medical care providers have been consistent.  The 
Board therefore finds that a 30 percent rating under the 
provisions of the prior Code 7806 is warranted.  

However, the preponderance of the evidence is against a 
finding of ulceration or extensive exfoliation or crusting, 
systemic or nervous manifestations, or exceptionally 
repugnant disability to warrant a rating in excess of 30 
percent under Code 7806.  Likewise, the preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent under the new skin rating criteria.  There is no 
persuasive evidence of disfigurement of the head, face, or 
neck, or other scars to meet the criteria for a 50 percent or 
higher rating under Code 7800 or 7801.  Looking to the 
criteria set forth in Codes 7806, 7815, or 7816, one medical 
examiner estimated that 10 to 20 percent of the total body 
area was affected, but a rating in excess of 30 percent would 
require involvement of 40 percent or more of the body or 
exposed areas.  In regards to the newer rating criteria 
(effective August 30, 2002),  the Board notes that the 
medical evidence reflects hat he veteran has been treated 
with Ketoconazole shampoo, Hydrocortisone cream, Cortisone 
cream, Ketoconazole cream, Serraline, Clonazepam, 
Lansoprazole,  Nizoral shampoo, Nizoral cream, Betamethasone, 
and Doxepin.  He has not required constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Entitlement to rating of 30 percent, but no higher, is 
warranted for tinea versicolor.  The appeal is granted to 
this extent, subject to applicable VA law and regulations 
governing payment of monetary benefits.    


			
      DEBORAH W. SINGLETON                          WAYNE M. 
BRAEUER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


